In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0485V
                                          UNPUBLISHED


    KIMBERLEE WINKLE,                                           Chief Special Master Corcoran

                          Petitioner,                           Filed: January 11, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Decision Awarding Damages; Pain
    HUMAN SERVICES,                                             and Suffering; Influenza (Flu)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES 1

        On April 22, 2020, Kimberlee Winkle filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) caused by the influenza (“flu”) vaccine she received on
November 11, 2017. Petition at 1, ¶¶ 2, 15. The case was assigned to the Special
Processing Unit of the Office of Special Masters. Although a ruling on entitlement in
Petitioner’s favor was issued in early June 2021, the parties have been unable to resolve
damages on their own.



1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      For the reasons described below, I find that Petitioner is entitled to an award of
damages in the amount $74,805.77, representing compensation in the amounts of
$68,500.00 for actual pain and suffering, $3,955.13 for past lost wages, and
$2,350.64 for past unreimbursed expenses.

    I.       Relevant Procedural History

        Respondent initially opposed compensation in this case, based on his belief that
Petitioner had failed to establish the onset required for a Table SIRVA (within 48 hours of
vaccination).3 On June 3, 2021, I issued a ruling on entitlement, finding that the onset of
Petitioner’s pain occurred within 48 hours of vaccination and that Petitioner’s injury
otherwise met all requirements for a Table SIRVA. ECF No. 27.

        On September 28, 2021, Respondent informed me that the parties had reached
an impasse in their damages discussions. ECF No. 33. The parties completed their
briefing on their respective damages positions on November 29, 2021. ECF Nos. 34-37.
The matter is now ripe for adjudication.

    II.      Legal Standard

        Compensation awarded pursuant to the Vaccine Act shall include “[f]or actual and
projected pain and suffering and emotional distress from the vaccine-related injury, an
award not to exceed $250,000.” Section 15(a)(4). Additionally, a petitioner may recover
“actual unreimbursable expenses incurred before the date of judgment award such
expenses which (i) resulted from the vaccine-related injury for which petitioner seeks
compensation, (ii) were incurred by or on behalf of the person who suffered such injury,
and (iii) were for diagnosis, medical or other remedial care, rehabilitation . . . determined
to be reasonably necessary.” Section 15(a)(1)(B). The petitioner bears the burden of proof
with respect to each element of compensation requested. Brewer v. Sec’y of Health &
Human Servs., No. 93-0092V, 1996 WL 147722, at *22-23 (Fed. Cl. Spec. Mstr. Mar. 18,
1996).



3
  Based upon informal discussions noting a potential issue regarding onset in this case, I issued a ruling on
entitlement on April 5, 2021, since withdrawn, finding that the onset of Petitioner’s pain occurred within 48
hours of vaccination and that Petitioner’s injury met all requirements for a Table SIRVA. See 42 C.F.R. §
100.3(a) XIV.B. (2017) (Table entry f or SIRVA); 42 C.F.R. § 100.3(c)(10) (Qualif ications and Aids to
Interpretation (“QAI”)). On May 4, 2021, however, I granted Respondent’s motion f or reconsideration and
withdrew the ruling to allow Respondent time to complete the Health and Human Services (“HHS”) review.
ECF No. 24. When granting Respondent’s motion, I ordered Respondent to file a status report or Rule 4(c)
Report indicating whether he believes Petitioner’s injury meets the definition for a Table SIRVA, listing any
criteria he believes has not been satisfied, and providing the basis for this belief. Id. at 5. In late May 2021,
Respondent confirmed that his sole objection to compensation was his belief that the onset of Petitioner’s
pain did not occur within 48 hours of vaccination. See Inf ormal Remark, dated May 27, 2021.

                                                       2
        There is no mathematic formula for assigning a monetary value to a person’s pain
and suffering and emotional distress. I.D. v. Sec’y of Health & Human Servs., No. 04-
1593V, 2013 WL 2448125, at *9 (Fed. Cl. Spec. Mstr. May 14, 2013) (“[a]wards for
emotional distress are inherently subjective and cannot be determined by using a
mathematical formula”); Stansfield v. Sec’y of Health & Human Servs., No. 93-0172V,
1996 WL 300594, at *3 (Fed. Cl. Spec. Mstr. May 22, 1996) (“the assessment of pain and
suffering is inherently a subjective evaluation”). Factors to be considered when
determining an award for pain and suffering include: 1) awareness of the injury; 2) severity
of the injury; and 3) duration of the suffering. I.D., 2013 WL 2448125, at *9 (quoting
McAllister v. Sec’y of Health & Human Servs., No 91-1037V, 1993 WL 777030, at *3 (Fed.
Cl. Spec. Mstr. Mar. 26, 1993), vacated and remanded on other grounds, 70 F.3d 1240
(Fed. Cir. 1995)).

        I may also consider prior pain and suffering awards to aid my resolution of the
appropriate amount of compensation for pain and suffering in this case. See, e.g., Doe
34 v. Sec’y of Health & Human Servs., 87 Fed. Cl. 758, 768 (2009) (finding that “there is
nothing improper in the chief special master’s decision to refer to damages for pain and
suffering awarded in other cases as an aid in determining the proper amount of damages
in this case.”). And, of course, I may rely on my own experience (along with my
predecessor Chief Special Masters) adjudicating similar claims. 4 Hodges v. Sec’y of
Health & Human Servs., 9 F.3d 958, 961 (Fed. Cir. 1993) (noting that Congress
contemplated the special masters would use their accumulated expertise in the field of
vaccine injuries to judge the merits of individual claims).

       Although pain and suffering in the past was often determined based on a
continuum, as Respondent argues, that practice was cast into doubt by the Court several
years ago. In Graves, Judge Merow rejected a special master’s approach of awarding
compensation for pain and suffering based on a spectrum from $0.00 to the statutory
$250,000.00 cap. Graves v. Sec’y of Health & Human Servs., 109 Fed. Cl. 579 (Fed. Cl.
2013). Judge Merow maintained that do so resulted in “the forcing of all suffering awards
into a global comparative scale in which the individual petitioner’s suffering is compared
to the most extreme cases and reduced accordingly.” Id. at 590. Instead, Judge Merow
assessed pain and suffering by looking to the record evidence, prior pain and suffering
awards within the Vaccine Program, and a survey of similar injury claims outside of the
Vaccine Program. Id. at 595. Under this alternative approach, the statutory cap merely
cuts off higher pain and suffering awards – it does not shrink the magnitude of all possible
awards as falling within a spectrum that ends at the cap.
4
  From July 2014 until September 2015, the SPU was overseen by f ormer Chief Special Master Vowell.
For the next f our years, until September 30, 2019, all SPU cases, including the majority of SIRVA claims,
were assigned to former Chief Special Master Dorsey, now Special Master Dorsey. In early October 2019,
the majority of SPU cases were reassigned to me as the current Chief Special Master.


                                                    3
    III.    Prior SIRVA Compensation Within SPU 5

            A.       Data Regarding Compensation in SPU SIRVA Cases

       SIRVA cases have an extensive history of informal resolution within the SPU. As
of January 1, 2022, 2,371 SPU SIRVA cases have resolved since the inception of SPU
on July 1, 2014. Compensation was awarded in 2,306 of these cases, with the remaining
65 cases dismissed.

        Of the compensated cases, 1,339 SPU SIRVA cases involved a prior ruling that
petitioner was entitled to compensation. In only 88 of these cases was the amount of
damages determined by a special master in a reasoned decision. As I have previously
stated, the written decisions setting forth such determinations, prepared by neutral judicial
officers (the special masters themselves), provide the most reliable precedent setting
forth what similarly-situated claimants should also receive.6

        1,223 of this subset of post-entitlement determination, compensation-awarding
cases, were the product of informal settlement - cases via proffer and 28 cases via
stipulation. Although all proposed amounts denote an agreement reached by the parties,
those presented by stipulation derive more from compromise than any formal agreement
or acknowledgment by Respondent that the settlement sum itself is a fair measure of
damages. Of course, even though any such informally-resolved case must still be
approved by a special master, these determinations do not provide the same judicial
guidance or insight obtained from a reasoned decision. But given the aggregate number
of such cases, these determinations nevertheless “provide some evidence of the kinds of
awards received overall in comparable cases.” Sakovits, 2020 WL 3729420, at *4
(emphasis in original).

       The remaining 967 compensated SIRVA cases were resolved via stipulated
agreement of the parties without a prior ruling on entitlement. These agreements are often
described as “litigative risk” settlements, and thus represent a reduced percentage of the
compensation which otherwise would be awarded. Due to the complexity of these
settlement discussions, many which involve multiple competing factors, these awards do

5
 All f igures included in this decision are derived f rom a review of the decisions awarding compensation
within the SPU. All decisions reviewed are, or will be, available publicly. All figures and calculations cited
are approximate.
6
 See, e.g., Sakovits v. Sec’y of Health & Human Servs., No. 17-1028V, 2020 WL 3729420, at *4 (Fed. Cl.
Spec. Mstr. June 4, 2020) (discussing the difference between cases in which damages are agreed upon by
the parties and cases in which damages are determined by a special master).


                                                      4
not constitute a reliable gauge of the appropriate amount of compensation to be awarded
in other SPU SIRVA cases.

      The data for all groups described above reflect the expected differences in
outcome, summarized as follows:

                   Damages                 Proffered             Stipulated            Stipulated7
                 Decisions by              Damages               Damages               Agreement
                Special Master
    Total Cases        88                    1,223                   28                    967
      Lowest       $40,757.91              $25,000.00            $45,000.00             $5,000.00
     st
    1 Quartile     $70,950.73              $70,000.00            $90,000.00            $42,500.00
      Median       $95,974.09              $90,000.00           $122,886.42            $60,390.00
     rd
    3 Quartile    $125,269.46             $116,662.57           $161,001.79            $88,051.88
      Largest     $265,034.87            $1,845,047.00         $1,500,000.00          $550,000.00

            B.      Pain and Suffering Awards in Reasoned Decisions

       In the 88 SPU SIRVA cases which required a reasoned damages decision,
compensation for a petitioner’s actual or past pain and suffering varied from $40,000.00
to $210,000.00, with $94,000.00 as the median amount. Only five of these cases involved
an award for future pain and suffering, with yearly awards ranging from $250.00 to
$1,500.00.8

         In cases with lower awards for past pain and suffering, many petitioners commonly
demonstrated only mild to moderate levels of pain throughout their injury course. This
lack of significant pain is often evidenced by a delay in seeking treatment – over six
months in one case. In cases with more significant initial pain, petitioners experienced
this greater pain for three months or less. All petitioners displayed only mild to moderate
limitations in range of motion (“ROM”), and MRI imaging showed evidence of mild to
moderate pathologies such as tendinosis, bursitis, or edema. Many petitioners suffered
from unrelated conditions to which a portion of their pain and suffering could be attributed.
These SIRVAs usually resolved after one to two cortisone injections and two months or
less of physical therapy (“PT”). None required surgery. The duration of the injury ranged
from six to 30 months, with most petitioners averaging approximately nine months of pain.
Although some petitioners asserted residual pain, the prognosis in these cases was
7
  Two awards were f or an annuity only, the exact amounts which were not determined at the time of
judgment.
8
 Additionally, a first-year future pain and suffering award of $10,000.00 was made in one case. Dhanoa v.
Sec’y of Health & Human Servs., No. 15-1011V, 2018 WL 1221922 (Fed. Cl. Spec. Mstr. Feb. 1, 2018).


                                                   5
positive. Only one petitioner provided evidence of an ongoing SIRVA, and it was expected
to resolve within the subsequent year.

        Cases with higher awards for past pain and suffering involved petitioners who
suffered more significant levels of pain and SIRVAs of longer duration. Most of these
petitioners subjectively rated their pain within the upper half of a ten-point pain scale and
sought treatment of their SIRVAs more immediately, often within 30 days of vaccination.
All experienced moderate to severe limitations in range of motion. MRI imaging showed
more significant findings, with the majority showing evidence of partial tearing. Surgery or
significant conservative treatment, up to 95 PT sessions over a duration of more than two
years and multiple cortisone injections, was required in these cases. In four cases,
petitioners provided sufficient evidence of permanent injuries to warrant yearly
compensation for future or projected pain and suffering.

    IV.     Appropriate Compensation for Petitioner’s Pain and Suffering

        In this case, awareness of the injury is not disputed. The record reflects that at all
times Petitioner was a competent adult, with no impairments that would impact her
awareness of her injury. Therefore, I analyze principally the severity and duration of
Petitioner’s injury.

       In performing this analysis, I have reviewed the record as a whole, including all
medical records and affidavits filed, plus the parties’ briefs and other pleadings. I also
have taken into account prior awards for pain and suffering in both SPU and non-SPU
SIRVA cases, and rely upon my experience adjudicating these cases. However, I base
my ultimate determination on the specific circumstances of this case.

            A.      The Parties’ Arguments

      The parties agree Petitioner should be awarded $3,955.13 for her past lost wages,
and $2,350.64 for past unreimbursed medical expenses. Petitioner’s Brief in Support of
Damages (“Brief”) at 1 n.1, ECF No. 34; Respondent’s Damages Brief (“Opp.”) at 2 n.1;
ECF No. 35. Thus, the only area of disagreement is regarding the amount of
compensation which should be awarded for Petitioner’s pain and suffering.

       Petitioner compares the facts and circumstances in her case favorably with the
experiences of the petitioners in Hein, Binette, and Dawson-Savard, all of whom received
awards ranging from $93,000.00 to $130,000.00 for past pain and suffering. 9 Brief at 5-

9
 Hein v. Sec’y of Health & Human Servs., No.19-1943V, 2021 WL 4805232 (Fed. Cl. Spec. Mstr. Sept. 14,
2021) (awarding $93,000.00 for actual pain and suffering); Binette v. Sec’y of Health & Human Servs., No.
16-0731V, 2019 WL 1552620 (Fed. Cl. Spec. Mstr. Mar. 20, 2019) (ruling determining an appropriate award

                                                   6
7. Additionally, the Binette and Dawson-Savard petitioners also received a future award,
representing the net present value of yearly awards of $1,000.00 and $500.00,
respectively.10

        Petitioner asserts that her award should be greater than that awarded in Hein but
less than those awarded in Binette and Dawson-Savard. Brief at 7. Emphasizing the Hein
petitioner’s fluctuating pain levels, gaps in treatment, and lower amount of PT, Petitioner
argues that her “SIRVA, plus her related treatment and recovery, was moderately more
severe than that experienced by the petitioner in Hein.” Id. at 6. Although she
characterizes her SIRVA as “slightly less severe” than the injuries suffered by the
Dawson-Savard and Binette petitioners, she maintains similarities exist – specifically the
delay in initial treatment in Dawson-Savard and the treatment in Binette. Id. at 7. She
acknowledges that her SIRVA has not been shown to be permanent and thus, she has
not sought an award for future pain and suffering. Id. at 7-8.

       Characterizing Petitioner’s injury as comparatively minor - requiring only
conservative treatment - Respondent argues that Petitioner should receive the lesser sum
of $40,000.00 for her pain and suffering. Opp. at 6. He “contends that the instant case is
consistent with other ‘below-median awards’ and that its case specific characteristics
indicate the award should be near the bottom of the ‘below-median’ range.” Id. at 8 (citing
the description of cases warranting these lower pain and suffering awards in Edens v.
Sec’y of Health & Human Servs., No. 19-1110V, 2021 WL 2182720 (Fed. Cl. Spec. Mstr.
Apr. 26, 2021)). The severity of Petitioner’s pain and course of treatment is most
comparable to that experienced by the petitioner in Rayborn, who received an award of
$55,000.00.11 Opp. at 9.

      Respondent also discusses Program awards generally, and the Vaccine Act’s
$250,000.00 cap on awards for pain and suffering. Opp. at 5-6. Stressing that proffered
amounts represent “his full value assessment” (id. at 6), Respondent maintains that


to be $130,000.00 f or actual pain and suffering and $1,000.00 per year f or projected pain and suffering);
Dawson-Savard v. Sec’y of Health & Human Servs., No. 17-1238V, 2020 WL 4719291 (Fed. Cl. Spec. Mstr.
July 14, 2020) (ruling determining an appropriate award to be $130,000.00 for actual pain and suffering and
$500.00 per year f or projected pain and suffering).
10
  Binette v. Sec’y of Health & Human Servs., No. 16-0731V, 2019 WL 2366598 (Fed. Cl. Spec. Mstr. Apr.
2, 2019) (awarding $130,000.00 f or actual pain and suffering and $41,212.94 as the net present value of
the annual payments of $1,000.00 for projected pain and suffering); Dawson-Savard v. Sec’y of Health &
Human Servs., No. 17-1238V, 2020 WL 5522939 (Fed. Cl. Spec. Mstr. Aug. 14, 2020) (awarding
$130,000.00 f or actual pain and suffering and $11,009.25 as the net present value of the annual payments
of $500.00 for projected pain and suffering).
11
  Rayborn v. Sec’y Health & Human Servs., No. 18-0226V, 2020 WL 5522948 (Fed. Cl. Spec. Mstr. Aug.
14, 2020) (awarding $55,000.00 for actual pain and suffering).


                                                    7
greater awards encourage petitioners to reject his proffers, creating more work for the
Court and Respondent and increasing the attorney fees to be paid by Program funds. Id.
6-7.

        In their responsive briefs, the parties addressed the opposing party’s arguments
and comparable cases. Emphasizing the duration of her injury, amount of treatment - four
cortisone injections and regular PT, and potential need for surgery, Petitioner argues that
Respondent’s characterization of her case as warranting a below-median award is
inaccurate. Petitioner’s Reply Brief in Support of Damages (“Reply Brief”) at 1-2, ECF No.
36. She also argues that her initial five-month delay in seeking treatment was not as
significant as Respondent portrays. Id. at 2-3. Regarding Respondent’s comparison of
her SIRVA to that suffered by the Rayborn petitioner, Petitioner insists the duration and
severity of her injury were more significant. Id. at 3.

        Likewise, Respondent disputes the comparisons advanced by Petitioner.
Response to Petitioner’s Memorandum Regarding Damages (“Reply Opp.”) at 1-3, ECF
No. 37. He argues that the pain levels experienced by the Hein petitioner were greater
and stresses that Petitioner did not quickly report her pain or suffer the loss of a loved
profession as the Binette petitioner. Reply Opp. at 2-3. When distinguishing the facts in
Dawson-Savard, Respondent emphasizes the permanent nature of the Dawson-Savard
petitioner’s SIRVA. Id. at 3.

               B.        Analysis

       The guidance provided by the Graves decision is clear (although not controlling), 12
and I have previously addressed the more general arguments about calculation of pain
and suffering damages made by Respondent during expedited “Motions Day” hearings
and in other damages decisions. I have specifically rejected Respondent’s argument “that
the amounts awarded in proffered cases are a more accurate gauge of the appropriate
amount to be awarded than reasoned decisions from the court and special masters.”
Sakovits, 2020 WL 3729420, at *4.

                    1.      Duration and Severity of SIRVA Injury

       A thorough review of the medical records reveals that Ms. Winkle suffered a mild
SIRVA for approximately two years. Although she required four cortisone injections and
48 PT sessions, she suffered only moderate to mild pain levels and limited ROM
throughout her injury. She consistently reported pain levels of zero or one at the beginning
of her PT sessions in 2019, during the second year of her injury. By late 2019, her SIRVA

12
     See supra Section II (f or further discussion).


                                                       8
was substantially resolved.

        Another factor bearing on pain and suffering was a delay in seeking initial
treatment and/or complaining of the injury. By her own admission, Petitioner did not report
to treaters her left shoulder pain until at least three months post-vaccination. Exhibit 6 at
¶¶ 5-6 (Petitioner’s Affidavit). Although not sufficient to counter her assertion that she
suffered pain immediately upon vaccination, this delay is relevant when considering the
severity of her earlier symptoms.

       At her first appointment with her PCP on April 6, 2018, Petitioner reported
“soreness [which] has never resolved [and] [n]ow pain with ROM.” Exhibit 2 at 14. This
entry suggests that her earlier pain was mild and had recently increased, particularly with
movement. At her first orthopedic appointment two weeks later, Petitioner again
described pain which had worsened over time. Exhibit 3 at 39. She was diagnosed with
adhesive capsulitis, administered her first cortisone injection, and provided with a PT
referral. Id. at 43.

        On May 2, 2018, Petitioner attended her first PT session. Exhibit 4 at 117-21 (initial
evaluation), 115-16 (daily note). The record from her initial evaluation shows she
complained of “increasing soreness following her flue [sic] shot,” rating her pain level as
ranging between four to six and currently four. Id. at 118. Shortly thereafter, Petitioner
consistently reporting a pain level of three prior to future PT sessions, with occasional
levels ranging from four to six. Id. at 95-113. By late June and July 2018, these levels had
reduced to between two and three. Id. at 89-95. Her ROM had improved significantly,
especially when reaching overhead – the movement which was previously most
impacted. Id. at 93. When discharged from PT in late July 2018, it was noted that
Petitioner had cancelled four sessions and failed to appear for another three sessions. Id.
at 87.

        Although Petitioner alleges to have experienced no improvement shortly after her
first cortisone injection (Exhibit 4 at 117), it appears a second injection, administered on
August 20, 2018 (Exhibit 3 at 32), as well as the PT she participated in during May through
July, provided some relief. When she next visited the orthopedist, more than five months
later in late January 2019, she reported “relief in the anterior shoulder,” but continued
“pain in the deltoid muscle.” Exhibit 3 at 25. Petitioner received her third cortisone injection
and another PT referral. Id. at 28.

        Petitioner showed further improvement during 34 PT sessions from mi-d February
through late September 2019 (Exhibit 4 at 2-86) and following her fourth cortisone
injection, administered in late May 2019 (Exhibit 3 at 12). Prior to the later 17 sessions,
beginning in early June 2019, she reported pain ranging from one to zero, except for one

                                               9
instance when she rated her pain at a three. Exhibit 4 at 2-40. At her last PT session on
September 26, 2019, it was noted that Petitioner’s pain was still one of out ten and that
she “can’t get it past one.” Id. at 6.

        At her last orthopedic visit on October 8, 2019, it was noted that Petitioner’s ROM
was much improved – that she was lacking only a few degrees of terminal flexion with
much better external and internal rotation. Exhibit 3 at 8. The lack of acute findings on the
MRI, performed on June 13, 2019, was discussed and Petitioner’s injury was
characterized as left biceps tendonitis. Id.; Exhibit 4 at 354 (MRI results). Further
conservative and surgical options were discussed, and it was noted that Petitioner would
alert the orthopedist if she wished to proceed with surgery. Exhibit 3 at 8.

        It appears Petitioner did not pursue further treatment, even additional conservative
options. At a comprehensive preventative visit with her PCP on November 6, 2019,
Petitioner failed to mention any ongoing symptoms. Exhibit 2 at 3-5. Her SIRVA injury is
mentioned only once as a past injury, and the basis for her refusal of all vaccinations. Id.
at 4.

              2.     Comparison to Other Awards

       Although I commend the parties for identifying cases involving facts and
circumstances they believe are similar to those suffered by Petitioner, I do not find those
cases to be comparable in the final analysis. The cases cited by Petitioner, for example,
involved symptoms of greater severity and duration than those suffered by Ms. Winkle.
Hein, 2021 WL 4805232, at *5-6; Binette, 2019 WL 1552620, at *13-14; Dawson-Savard,
2020 WL 4719291, at *2-3. Additionally, the Hein petitioner was seven months pregnant
at the time of vaccination, and the petitioners in both Binette and Dawson-Savard
provided persuasive evidence of a permanent injury. Hein, 2021 WL 4805232, at *5;
Binette, 2019 WL 1552620, at *14; Dawson-Savard, 2020 WL 4719291, at *3.

        Respondent did little better in identifying useful comparables. Although the
Rayborn case cited by Respondent involved an initial delay in treatment and similar
severity of symptoms, the duration of the Rayborn petitioner’s injury was much less – nine
months as opposed to two years. Rayborn, 2019 WL 1552620, at *2, 11. And the Rayborn
petitioner required only one cortisone injection and 14 PT sessions over a period of two
months. Id. at *2-3.

       Instead, I find the facts and circumstances in Petitioner’s case are similar to those
experienced by the petitioners in Hearth, Sakovits, and, Edens, who received awards




                                             10
ranging from $67,500.00 to $70,000.00 for past pain and suffering.13 However, both the
Edens and Sakovits petitioners suffered more severe initial pain and sought treatment
within days of vaccination. Edens, 2021 WL 2182720, at *6.14 Although the Hearth
petitioner required only two cortisone injections, the Edens petitioner continued to
consistently report pain at a level of four, despite receiving four cortisone injections. Id.
Thus, I find Petitioner’s pain and suffering amount should fall somewhere between the
awards in these cases, $67,500 for Hearth and $70,000.00 for Edens.

         The facts and circumstances in Petitioner’s case are most like those in Sakovits –
where a petitioner received $68,000.00. Sakovits, 2020 WL 3729420. The Sakovits
petitioner also delayed seeking treatment until more than three months post-vaccination,
as here, and discussed the option of surgery with her orthopedist to combat the last of
her residual pain. Id. at *3. Although the Sakovits petitioner received only one cortisone
injection, the lack of further injections can be attributed to the absence of relief from the
first injection. Instead, the Sakovits petitioner’s symptoms improved after she attended a
similar amount of PT as Petitioner. The Sakovits petitioner reported higher pain levels,
but the duration of her SIRVA was only eleven months. Id.

        Thus, I find these cases analogous, and will award a slightly higher, but almost
equivalent, amount to account for the longer duration of Petitioner’s injury. In addition, I
note that although Petitioner alleges ongoing symptoms and the potential need for
surgery in the future, she has not requested an award for future pain and suffering in this
case. Brief at 7-8. I therefore do not include such a damages component. In any event,
there is insufficient evidence in the record as it currently stands to support such an award.

     V.     Conclusion

      For all of the reasons discussed above and based on consideration of the record
as a whole, I find that $68,500.00 represents a fair and appropriate amount of
compensation for Petitioner’s actual pain and suffering.15 I also find that Petitioner

13
  Hearth v. Sec’y Health & Human Servs., No. 19-0589V, 2021 WL 5754962 (Fed. Cl. Spec. Mstr. Nov. 1,
2021) (awarding $67,500.00 f or actual pain and suf f ering); Sakovits, 2020 WL 3729420 (awarding
$68,000.00 f or actual pain and suffering); Edens, 2021 WL 2182720 (awarding $70,000.00 f or actual pain
and suffering).
14
  In Hearth, because the parties’ disagreement was limited to the amount to be paid for Petitioner’s actual
pain and suffering and their proposed amounts differed by less than $20,000.00, I issued a bench ruling at
the end of an expedited “Motions Day” hearing, held on October 29, 2021. Hearth, 2021 WL 5754962, at
*1. Thereaf ter, I issued a cursory decision incorporating the transcript in which I set f orth my ruling, but
which did not set f orth in any detail the basis for my determination (as discussed at the hearing). Id. at *1
n.3.
15
  Since this amount is being awarded for actual, rather than projected, pain and suffering, no reduction to
net present value is required. See Section 15(f)(4)(A); Childers v. Sec’y of Health & Human Servs., No. 96-

                                                     11
is entitled to $3,955.13 in actual lost wages and $2,350.64 in actual unreimbursable
expenses.

       Based on the record as a whole and arguments of the parties, I award a lump
sum payment of $74,805.77 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under Section 15(a).

       The Clerk of the Court is directed to enter judgment in accordance with this
Decision.16

IT IS SO ORDERED.
                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




0194V, 1999 WL 159844, at *1 (Fed. Cl. Spec. Mstr. Mar. 5, 1999) (citing Youngblood v. Sec’y of Health &
Human Servs., 32 F.3d 552 (Fed. Cir. 1994)).
16
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    12